Citation Nr: 0928975	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.M.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The Veteran was afforded a Board hearing, 
before the undersigned, in June 2009.  A copy of the hearing 
transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board is of the 
opinion that a remand would be probative in ascertaining 
whether the Veteran has a current diagnosis of a psychiatric 
disorder, to include PTSD, and, if so, whether any diagnosed 
disorder was incurred during his period of active service or 
linked to a traumatic event experienced during his period of 
active duty.

While the Veteran's service treatment records are silent for 
a diagnosis of PTSD or any other psychiatric disorder, he 
claims that he suffers from PTSD as a result of well-
documented events experienced during his period of service.  
In this case, evidence of record establishes that the Veteran 
has been awarded the Purple Heart, and therefore combat 
experience has been conceded by VA.  The Veteran has provided 
stressor statements to include witnessing atrocities in 
German concentration camps during World War II, triggering a 
booby trap in which his left arm and leg were injured, and 
being burned by gasoline following an explosion.  
According to the Veteran, he was diagnosed with PTSD in 1998.  
However, he stated that his physician has passed away, and 
that he has been unable to locate any of her records.  See VA 
Form 9, April 26, 2006.  The Veteran further asserted that 
his July 2004 VA psychiatric examination was inadequate, as 
the examiner treated him with hostility.  Although the July 
2004 examiner did not diagnose any psychiatric disability, 
the Board is cognizant of the Veteran's Purple Heart, as well 
as the evidence of record which serves to corroborate the 
Veteran's stressor statements.  The Board further notes that 
the July 2004 examiner did not discuss the Veteran's claimed 
stressor events within the context of the examination report.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Although the was afforded a VA examination in 2004, the Board 
is of the opinion that the Veteran is entitled to an 
additional examination based on his confirmed, in-service 
combat experiences; his inability to locate medical records 
from his former provider; the inadequacy of discussion 
regarding his stressor statements in the July 2004 VA 
examination; and the passage of time since that VA 
examination.

Since the Veteran routinely receives VA outpatient treatment, 
his most recent records should be obtained so that the file 
is complete. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.   Obtain the Veteran's treatment 
records from the VA medical facility in 
White City from July 2008 to the present.

2.  After obtaining the VA treatment 
records, schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should review the entire claims file 
including associated medical examination 
reports, and should indicate in the 
examination report that the claims file 
has been reviewed.  After examining the 
Veteran, and conducting any indicated 
testing, the examiner must offer opinions 
as to each of the following questions:

a.  Does the Veteran currently have a 
diagnosis of PTSD or any other 
psychiatric disorder;

b. If so, is it at least as likely as 
not that the Veteran's psychiatric 
disorder(s) were incurred during his 
period of active service, or related to 
events experienced during his period of 
active service.

A complete and thorough rationale for all 
opinions expressed should be provided, and 
the report should include a discussion of 
the Veteran's documented medical history 
and assertions.



3.  The AMC should then readjudicate the 
Veteran's claim for service connection in 
light of all of the evidence of record on 
the merits.  If any issue remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

